Name: Commission Delegated Regulation (EU) 2017/1183 of 20 April 2017 on supplementing Regulations (EU) No 1307/2013 and (EU) No 1308/2013 of the European Parliament and of the Council with regard to the notifications to the Commission of information and documents (Text with EEA relevance. )
 Type: Delegated Regulation
 Subject Matter: cooperation policy;  European construction;  farming systems;  agricultural activity;  agricultural policy;  information and information processing;  documentation
 Date Published: nan

 4.7.2017 EN Official Journal of the European Union L 171/100 COMMISSION DELEGATED REGULATION (EU) 2017/1183 of 20 April 2017 on supplementing Regulations (EU) No 1307/2013 and (EU) No 1308/2013 of the European Parliament and of the Council with regard to the notifications to the Commission of information and documents (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (1) and in particular Article 67(2) thereof, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (2), and in particular Article 223(2) thereof, Whereas: (1) Regulations (EU) No 1307/2013 and (EU) No 1308/2013 have repealed and replaced Council Regulations (EC) No 73/2009 (3) and (EC) No 1234/2007 (4) respectively. Regulations (EU) No 1307/2013 and (EU) No 1308/2013 and the acts adopted on the basis of those Regulations lay down a wide range of obligations on Member States to notify information and documents to the Commission. Those regulations also empower the Commission to adopt delegated and implementing acts in that respect. In order to ensure the smooth notification of information and documents to the Commission, certain rules have to be adopted by means of such acts. Those rules should replace the rules laid down in Commission Regulation (EC) No 792/2009 (5), which should therefore be repealed. (2) The Commission has intensified its efforts to develop computer systems that make it possible to manage documents and procedures electronically, both in its own internal working procedures and in its relations with the Member States' authorities responsible for implementation of the common agricultural policy. Member States also have developed computer systems at national level aimed at ensuring the shared management of the common agricultural policy. (3) In this context, a legal framework should establish common rules applicable to the information systems set up for the purpose of Member States notifying information and documents to the Commission. (4) The nature and type of information to be notified pursuant to Regulations (EU) No 1307/2013 and (EU) No 1308/2013 should also be laid down. (5) Where it is necessary to receive market information additional to that provided for in this Regulation and the accompanying implementing regulation because of a development in the market, the Commission should be authorised to request such information for a limited period of time. (6) In order to ensure the proper functioning of the notification system, those authorised to make notifications should always be identified within the information systems set up. The identification process should be under the responsibility of a single liaison body designated by each Member State. Furthermore, the conditions for granting access rights to information systems set up by the Commission should be determined, HAS ADOPTED THIS REGULATION: Article 1 Scope 1. This Regulation lays down rules supplementing Regulations (EU) No 1307/2013 and (EU) No 1308/2013 as regards the nature and type of information to be notified and the access rights to the information or information systems made available to meet the notification obligations laid down in those Regulations and in the acts adopted on the basis of those Regulations. 2. The notification obligations laid down by this Regulation cover the sectors listed in Article 1(2) of Regulation (EU) No 1308/2013. Article 2 Nature and type of information to be notified 1. The notification obligation shall include any information required for those purposes set out in Article 67 of Regulation (EU) No 1307/2013 and Article 223 of Regulation (EU) No 1308/2013 or for the purpose of applying the acts adopted on the basis of those Regulations or for the purposes of complying with international agreements concluded in accordance with the TFEU. 2. The notification obligation shall include quantitative data consisting mainly of figures and qualitative data consisting mainly of texts and reports. Article 3 Additional information for the management of agricultural markets 1. Where additional information within the scope of Chapter II of Commission Implementing Regulation (EU) 2017/1185 (6) is urgently needed because of a development in the market, the Commission may request from Member States the notification of such additional information and make available the necessary forms for the reporting thereof. 2. A request under paragraph 1 shall apply for no longer than 12 months from the date of that request. Article 4 Single liaison body and its responsibility 1. Member States shall designate a single liaison body and shall inform the Commission of all its relevant contact details. 2. The single liaison body shall be responsible for the following tasks in relation to the information system: (a) to grant access rights to users; (b) to certify the identity of the users who are granted access rights; (c) to notify the Commission of users granted rights to access the information system. 3. The Commission shall activate the access rights of users on the basis of the notifications it receives from the single liaison body in accordance with point (c) of paragraph 2. Article 5 Repeal Regulation (EC) No 792/2009 is repealed. References to Regulation (EC) No 792/2009 shall be read as references to this Delegated Regulation and to Implementing Regulation (EU) 2017/1185. Article 6 Entry into force This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 April 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 608. (2) OJ L 347, 20.12.2013, p. 671. (3) Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (OJ L 30, 31.1.2009, p. 16). (4) Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (OJ L 299, 16.11.2007, p. 1). (5) Commission Regulation (EC) No 792/2009 of 31 August 2009 laying down detailed rules for the Member States' notification to the Commission of information and documents in implementation of the common organisation of the markets, the direct payments' regime, the promotion of agricultural products and the regimes applicable to the outermost regions and the smaller Aegean islands (OJ L 228, 1.9.2009, p. 3). (6) Commission Implementing Regulation (EU) 2017/1185 of 20 April 2017 laying down rules for the application of Regulations (EU) No 1307/2013 and (EU) No 1308/2013 of the European Parliament and of the Council as regards notifications to the Commission of information and documents and amending and repealing several Commission Regulations (see page 113 of this Official Journal).